Citation Nr: 9922765	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-09 917	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in pertinent part, denied the 
benefits sought on appeal.  The veteran had active service 
from June 1993 to July 1996. 


FINDINGS OF FACT

1.  There is medical evidence of a nexus between the 
veteran's current low back disorder and a fall injury 
incurred in service.  

2.  There is no competent medical evidence to establish that 
the veteran currently suffers from bilateral knee disorder or 
that the veteran has a knee disorder which is related to his 
period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disorder is well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran 
submitted to the Board, without a waiver of RO consideration, 
treatment records from the Allouez Chiropractic Center dated 
from February 1998 to April 1999 describing the treatment the 
veteran has received for back problems.  In this regard, as 
the veteran's claim of service connection for a low back 
disorder has been found to be a well grounded claim, and as 
the submitted records have no bearing on the claim of service 
connection for a bilateral knee disorder, the Board concludes 
the appellant is not prejudiced by the Board's decision to 
adjudicate the issues on appeal without remanding the case to 
the RO for further consideration of the submitted private 
records.  See 38 C.F.R. § 20.1304(c) (1998); see Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran contends that he incurred a low back disorder and 
a bilateral knee disorder in service.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

The threshold question which must be answered as to each 
claim for service connection, however, is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

I.  Low Back Disorder

In this case, the veteran's service medical records contain 
March 1996 notations indicating that he slipped on ice, 
twisting his body.  Moderate tenderness and muscle spasm were 
noted.  No abnormality of the spine or musculoskeletal system 
was noted on separation examination or on Medical Board 
evaluation.  

Post-service evidence includes a January 1997 VA examination 
report which notes that the veteran reported a history of 
chronic low back pain, but no back pain or abnormality was 
found on physical or radiologic examination.  

Private clinical records from the Allouez Chiropractic Center 
dated from February 1998 to April 1999 describe treatment the 
veteran received for various back problems, including 
cervical-cranial joint dysfunction or compensatory forward 
translation, and lumbo-sacral joint dysfunction.  More 
importantly, the Allouez Chiropractic Center records contain 
an April 1999 statement by the veteran's treating health care 
provider indicating that, after reviewing the veteran's 
history and records, there was significant evidence showing 
his low back condition was caused by his in-service fall.

After a review of the claims file, the Board finds that the 
evidence of record supports the conclusion that the veteran's 
claim is well grounded.  Specifically, the Board concludes 
that the medical records from the Allouez Chiropractic Center 
discussed above establish that there is current medical 
evidence of a low back disorder, and also provide the 
necessary nexus between the veteran's current low back 
disorder and an injury incurred during his period of service.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).  Thus, the veteran has met the minimum 
requirements to establish a well-grounded claim.  

However, additional development is necessary prior to final 
adjudication on the merits, as the veteran must be provided 
the opportunity to submit evidence and must be provided 
notification of due process rights.  The veteran's claim is 
remanded to the RO for such development.

II.  Bilateral Knee Disorder

The veteran's service enlistment examination, conducted in 
November 1992, discloses that the veteran provided a history 
of having incurred a stress fracture of the right tibia in 
1991.  In March 1994, the veteran sought treatment for left 
knee pain, patellar region.  Service medical records, 
including separation examination, are thereafter silent as to 
any treatment or abnormality of either knee.  

Post-service evidence includes a January 1997 VA examination 
report which notes that the veteran complained of right knee 
pain.  However, upon examination, he was found to have a 
normal knee.  Furthermore, a January 1997 VA radiology report 
shows that x-rays taken of the veteran's knees revealed no 
fractures or other bone or joint abnormalities.  The examiner 
concluded that the veteran's knees were normal on 
examination, although he had provided a history of bilateral 
knee abnormalities.

No other post-service evidence relevant to the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder is associated with the record.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a bilateral knee disorder, nor has 
he established that he has any knee disorder related to his 
period of service.  Specifically, the veteran has failed to 
satisfy two of the three essential elements necessary to well 
ground his claim, in that he has shown neither the existence 
of a current disability, nor has he established that there is 
a nexus between any bilateral knee disorder and his service.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim of service connection for a 
bilateral knee disorder, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

In arriving at this conclusion, the Board took into 
considerations the various statements by the veteran, and his 
representative tending to link a current bilateral knee 
disorder to his period of service.  However, while the Board 
acknowledges the sincerity of these statements, the Board 
notes that none of these individuals, as laypersons, are 
qualified to offer a medical opinion regarding the existence 
of a disability or as to the etiology of any such disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the United States Court of 
Veterans Appeals held that a veteran does not meet the burden 
of presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claim, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claims.  See Epps v. 
Gober, 126 F. 3d 1464, 1468 (1997).  Giving the benefit of 
the doubt to a claimant does not relieve the claimant of 
carrying the burden of establishing a "well grounded" 
claim, and thus, there is nothing in the text of section 5107 
to suggest that the VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  More importantly, the law is 
clear that the veteran may be considered for a VA 
examination, pursuant to 38 C.F.R. § 3.326, only after his 
claim is determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  Therefore, the Board 
finds that, as the veteran has not shown that his claim of 
service connection is well grounded, the VA has no duty to 
afford him additional VA examination.  Finally, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the veteran's claim.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

The veteran's claim of entitlement to service connection for 
a low back disorder is well grounded; the appeal is granted 
to this extent only.

Evidence of a well grounded claim not having been submitted, 
service connection for a low back disorder is denied.


REMAND

Once the claimant has established he or she has a well 
grounded claim, VA must assist the claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F. 3d 1464 (1997).  In this regard, 
the Board finds that an additional expert opinion is 
necessary in order to better determine the etiology of the 
veteran's low back disorder. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be offered the 
opportunity to identify any sources of 
post-discharge medical care for his back 
other than Allouez Chiropractic Clinic, 
and, if other relevant treatment records 
are available, those records should be 
obtained.  

2.  The veteran should also be offered 
the opportunity to identify or submit 
alternative types of evidence to 
establish his low back condition post-
discharge, such as employment, insurance, 
or education-related medical 
examinations.  

3.  The veteran's claims folder should be 
forwarded to an appropriate VA 
specialist, who after a review of the 
claims folder, should render an opinion 
as to whether or not it is at least as 
likely as not that the veteran's current 
low back disorder had its onset during 
his period of active service.  The VA 
medical expert must include the complete 
rationale for all opinions and 
conclusions expressed.  If the reviewer 
determines that any additional physical 
or diagnostic examination is necessary in 
order to evaluate the claim, the RO 
should undertake any necessary action.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a low back disorder.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals







